                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Ronald F. Fischer,                      )
                                        )
               Plaintiff,               )
                                        ) ORDER
        vs.                             )
                                        )
United States Life Insurance Company in )
the City of New York and AIG Benefit    )
Solutions,                              )
                                        ) Case No. 1:19-cv-152
               Defendants.              )
______________________________________________________________________________

       The court held a scheduling conference with the parties by telephone on October 18, 2019.

At the close of the conference the parties agreed to substitute American International Group, Inc.

as a named defendant in place of AIG Benefit Solutions, with the understanding that defendants

were not waiving any claims or defenses by agreeing to this substitution.

       Accordingly, the ORDERS that American International Group, Inc. shall be substituted for

AIG Benefit Solutions with the understanding that, by agreeing to this substitution, defendants are

not waiving any claims or defenses.

       IT IS SO ORDERED.

       Dated this 18th day of October, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare Hochhalter, Magistrate Judge
                                                     United States District Court
